458 F.2d 389
UNITED STATES of America, Appellee,v.Ronald William HACKLER, Appellant.
No. 71-2194.
United States Court of Appeals,Ninth Circuit.
April 11, 1972.

Marcus Vanderlaan (argued) of Karlton, Blease & Vanderlaan, Sacramento, Cal., for appellant.
Brewster Q. Morgan, Asst. U. S. Atty.  (argued) Dwayne E. Keyes, U. S. Atty., Sacramento, Cal., for appellee.
AMENDED OPINION
Before DUNIWAY, KILKENNY and TRASK, Circuit Judges.
PER CURIAM:


1
This is a Selective Service case in which appellant was indicted, tried by the court and convicted of violation of 50 U.S.C.App. Sec. 462.


2
His first point is that the AFEES personnel did not give him an opportunity to complete his Form DD 98 [Armed Forces Security Questionnaire]. Obviously, the trial judge did not believe appellant and his witnesses.  Otherwise, he could not have found appellant guilty under the law of this circuit.  Lockhart v. United States, 420 F.2d 1143, 1148 (9th Cir. 1969).


3
Next appellant argues that the Statement of Acceptability [Form DD 62] was erroneously sent to the local board for the reason that he was never given an opportunity to complete his Form DD 98.  Our conclusion on appellant's first point disposes of this one.


4
We have considered appellant's points with reference to alleged prejudicial conduct on the part of the local board clerk, which we find without merit, and his claim that the President lost his power to induct registrants by reason of the express provisions of 50 U.S.C.App. Sec. 467 (c).  We hold that this issue was resolved against appellant in United States v. Westfall, 447 F.2d 1375 (9th Cir. 1971).


5
The opinion dated March 29, 1972, is withdrawn.


6
Finding no error, we affirm.